The plaintiff's evidence tends to prove his possession of the tract of flats upon which the defendant trespassed. Possession is sufficient evidence of the right of possession in issue in trespass quare clausum, in the absence of proof of title in the defendant. The facts, if established, that the premises may be entirely covered by tidewater and that the plaintiff does not own the adjoining upland, do not conclusively controvert the plaintiff's possession or establish the defendant's title.
Exception sustained.
All concurred.